Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 1 of 19 - Page ID#: 2455




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  WILLIAM COOGLE,                                   )
                                                    )
         Plaintiff,                                 )    Civil Action No. 5: 20-137-DCR
                                                    )
  V.                                                )
                                                    )
  ANDREW SAUL,                                      )     MEMORANDUM OPINION
  Commissioner of Social Security,                  )         AND ORDER
                                                    )
         Defendant.                                 )
                                      *** *** *** ***
       The plaintiff seeks judicial review of the Commissioner of Social Security’s denial of

his application for disability insurance benefits. However, contrary to the plaintiff’s claims,

the Commissioner’s decision is supported by substantial evidence and is based on a proper

application of the law. As a result, the Commissioner’s final decision will be affirmed.

                                               I.

       Plaintiff William Coogle (“plaintiff” or “Coogle”) filed an application for disability

insurance benefits (“DIB”) on April 26, 2016. [See Administrative Transcript, hereafter “Tr.,”

157.] His application was disapproved initially and on reconsideration. [Tr. 94, 99] Coogle

thereafter requested a hearing before an administrative law judge (“ALJ”). [Tr. 106] ALJ

Robert Bowling held an administrative hearing by video on October 18, 2018. The ALJ issued

a written decision denying benefits on December 24, 2018. [Tr. 35-65; 10-20] The ruling

became the Commissioner’s final decision when the Appeals Council denied the plaintiff’s

request for review on January 28, 2020. [Tr. 1-3] Thus, this matter is ripe for judicial review.

See 42 U.S.C. § 405(g).

                                             -1-
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 2 of 19 - Page ID#: 2456




                                              II.

       Coogle was 48-years-old at the time of the ALJ’s decision. He lived with his wife,

teenage son, father-in-law, and mother-in-law in Georgetown, Kentucky. [Tr. 40] Coogle

alleges that he became unable to work on January 6, 2015, when he was 44-years-old, due to

a heart attack, hip and back pain, and a subsequent heart attack. Prior to that date, he worked

on the production line at Toyota Motor Manufacturing for approximately 15 years. [Tr. 41-

42] Coogle held a bachelor’s degree in marketing and had worked in that field prior to working

at Toyota.

       Coogle reported that his hip and back pain commenced after his first heart attack in

2015. He reported that the pain was constant but worsened with activity. [Tr. 198]          In

particular, Coogle complained that he was unable to sit or stand for more than 15 minutes at a

time and he experienced severe swelling in his legs and feet. [Tr. 176] The necessary rest

period “could be anywhere from 15-30 minutes to a couple of days.” [Tr. 182] He also

reported having difficulty falling and staying asleep and believed that he only got a few hours

of uninterrupted sleep per night. [Tr. 177] Coogle had a driver’s license and drove several

times per week. [Tr. 40] He was 6’4” tall and weighed approximately 400 pounds. [Tr. 188]

       Coogle reported that pain medications helped relieve his pain somewhat, but it made

him sleepy. [Tr. 199] He also used a TENS unit, but the relief from that device was short

lived. He used to do most of the chores and cooking at home, but was no longer able to perform

these tasks because of his pain. [Tr. 199-200] Coogle had a second heart attack in August

2016 after temporarily discontinuing his anticoagulant medication so that he could undergo a

spinal nerve ablation procedure.



                                             -2-
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 3 of 19 - Page ID#: 2457




       The plaintiff’s medical records are summarized as follows: Coogle has a history of

supraventricular tachycardia for which he underwent an ablation on November 6, 2013. [Tr.

872] He presented to the emergency department at Georgetown Hospital complaining of chest

pain on January 5, 2015. Coogle was then transported to the University of Kentucky Medical

Center where he underwent a heart catheterization. The catherization revealed 100 percent

occlusion of the mid-left anterior descending artery. The blockage was treated with two

overlapping drug-eluting stents. [Tr. 866] The treatment plan included medication and

“aggressive risk factor modification.” Id.

       By July 2015, Coogle had commenced a work conditioning program. [Tr. 285]

However, he had difficulty with the program and was only able to walk on the treadmill for 7

minutes before his heart rate elevated to the 120s. He also complained of lower leg edema.

Maria Reyes, M.D., a physician at Toyota, diagnosed him with low back pain and morbid

obesity. She encouraged physical therapy and an exercise program. [Tr. 282-83]

       Lee Ann Brewer, APRN, (who Coogle identified as his primary care provider), referred

him to sports medicine physician Kelly Evans-Rankin, M.D., at the University of Kentucky,

for low back pain on August 18, 2015. [Tr. 302-06] Coogle advised Rankin that he had

bilateral low back pain that was worse on the right side. He denied sustaining any specific

injury or experiencing any numbness or tingling in his lower extremities. [Tr. 302]

       An x-ray of the plaintiff’s lumbar spine revealed degenerative changes with small

osteophytes and facet arthropathy.     [Tr. 307]   Rankin opined that the pain was likely

musculoskeletal in nature, although Coogle did “have a component of right SI joint

dysfunction.” [Tr. 305] Rankin prescribed physical therapy, a course of steroids, and

encouraged the plaintiff to work on weight loss.
                                             -3-
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 4 of 19 - Page ID#: 2458




       Khaled Ziada, M.D., a physician located at the University of Kentucky Gill Heart

Institute, was Coogle’s treating cardiologist. Ziada noted during a follow-up appointment in

October 2015 that Coogle had “continued patency of LAD stent,” an ejection fraction of 45 to

50 percent, and “lower extremity edema that responds to diuretic therapy and compressive

stockings.” [Tr. 762] Ziada further noted that the plaintiff’s complaints of fatigue and limited

function may be “more related to body habitus and deconditioning rather than his cardiac

condition.” Ziada released Coogle to return to work “with no specific restrictions” at that time.

Id.

       Ashley Guiliani, APRN, evaluated Coogle at the University of Kentucky Neuroscience

Institute on November 6, 2015. [Tr. 315-20] Guiliani observed that Coogle had normal gait,

with no weakness or spasticity. [Tr. 316] He had five-out-of-five strength rating with the

exception of the right hip flexor, which was rated as four-out-of-five. Guiliani felt that this

strength deficit was pain dependent. Coogle was also noted to have edema in both legs, right

greater than left.

       An MRI of the lumbar spine performed on October 6, 2015, showed evidence of facet

arthropathy throughout the lumbar spine. There was a mild disc bulge and thickening of the

ligamentum flavum at the L3-4 and L4-5 level, but there was no evidence of nerve root

impingement. Guiliani concluded that neurosurgical intervention was not indicated. [Tr. 316]

She recommended that Coogle continue physical therapy and stated that he may benefit from

lumbar injections. Id.

       On November 30, 2015, Coogle established care with Michael Harned, M.D., a

physician located at University of Kentucky Interventional Pain Associates. [Tr. 502] Harned

performed a right sacroiliac joint injection in February 2016. [Tr. 475] Coogle later reported
                                              -4-
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 5 of 19 - Page ID#: 2459




that the procedure relieved his pain for 24 to 48 hours but he then returned to baseline. [Tr.

465] Harned planned to perform a right sacral radiofrequency rhizotomy, based on Coogle’s

initially favorable response to the injection. [Tr. 469] Coogle was required to discontinue

blood thinning medication prior to the procedure, which was performed on May 12, 2016. [Tr.

459-64] Subsequent notes indicate that Coogle resumed taking his anticoagulant but later

discontinued it again on July 20, 2016, prior to a spinal nerve ablation on July 27, 2016. [See

Tr. 1002.] Coogle also continued physical therapy, having attended 85 sessions by July 6,

2016. [Tr. 553]

       The plaintiff collapsed while shopping on August 4, 2016, and was taken to the

emergency department for an apparent hypoglycemic seizure. However, emergency providers

suspected a heart attack and sent him to the catheterization lab for evaluation. [Tr. 584-85]

Coogle was diagnosed with an ST-elevation myocardial infarction and a drug eluting stent was

placed in the mid-left anterior descending artery. [Tr. 590]

       Following a brief hospitalization, Coogle followed-up on August 16, 2016, with

Stephanie Copher, APRN, at Dr. Ziada’s office. [Tr. 738-42] Copher noted that Coogle’s

ejection fraction during his hospitalization was 40 to 50 percent and he was scheduled to begin

cardiac rehabilitation the following day. [Tr. 738] Rana Lindsey, APRN, noted during a

September 27, 2016 follow-up that Coogle’s coronary artery disease was stable and he had no

complaints of chest pain or shortness of air with exertion. [Tr. 737] But Coogle still

complained of fatigue in December 2016. However, Dr. Gill’s office did not think the issue

was related to his heart. [Tr. 731]

       The plaintiff resumed care with Dr. Harned on September 13, 2016. [Tr. 998] Harned

noted that Coogle “may not be a good candidate for interventional therapies” going forward
                                             -5-
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 6 of 19 - Page ID#: 2460




due to his inability to temporarily discontinue anticoagulant medication. [Tr. 1002] Harned

stated that he would insure that Coogle had a “close follow-up with his cardiologist” if any

interventional therapies were planned.

       Coogle returned for a follow-up appointment with Dr. Harned in December 2016. [Tr.

1004] He rated his low back pain as a two out of ten, and a six out of ten at worst. He used a

TENS unit for short-term relief of pain, was participating in cardiac rehab, and had lost some

weight. Further, he had achieved some degree of pain relief and improved function by using

tramadol. While Coogle had an antalgic gait with restricted lumbar range of motion, his lower

extremity strength was graded as five-out-of-five throughout. [Tr. 1008]

       Harned did not plan to administer additional radiofrequency thermocoagulation

procedures until the plaintiff discontinued blood thinning medication. [Tr. 1015] However,

Coogle was a candidate for trigger point injections, which posed a low risk for bleeding.

Coogle indicated that he wanted to go forward with that procedure. Harned prescribed

tramadol and performed trigger point injections to the lumbar paraspinous muscles on

December 20, 2016. [Tr. 1015-18]

       The plaintiff had a second neurosurgical evaluation at the University of Kentucky

Neuroscience Institute on April 18, 2017. [Tr. 898-902] Coogle complained of chronic right

low back pain that was beginning to progress to the left side. Guiliani noted that there were

no significant radicular symptoms, however, and there was no need for a new MRI. [Tr. 899]

Regardless, she stated, Coogle would not be an ideal candidate for surgery based on his cardiac

history and anticoagulant therapy. She recommended that he continue working with the pain

management specialist and follow-up with neurosurgery if radicular symptoms developed. Id.



                                             -6-
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 7 of 19 - Page ID#: 2461




       Coogle also treated with Stephanie Rose, M.D., for weight loss management. [Tr. 942-

69] Rose worked with Coogle regarding lifestyle and diet modifications and it appears that he

lost a modest amount of weight. As of May 23, 2017, however, Coogle reported that he still

had been unable to enroll in an exercise program due to back pain. [Tr. 970]

       Agency consultant Robert Culbertson, M.D., reviewed Coogle’s file on December 6,

2016. [Tr. 72-75] Culbertson opined that Coogle’s medically determinable impairments could

reasonably be expected to produce his pain, but that the intensity, persistence, and limiting

effects alleged were not substantiated by objective medical evidence. [Tr. 72] He concluded

that Coogle had the ability to occasionally lift and/or carry 20 pounds; frequently lift and/or

carry 10 pounds; and stand, sit, and/or walk about six hours in an 8-hour workday. [Tr. 73]

Culbertson also believed that Coogle had an unlimited ability to push and/or pull, including

the operation of hand and/or foot controls. He reported that Coogle could frequently stoop,

kneel, crouch, and climb ramps and stairs. [Tr. 74] Culbertson believed Coogle could

occasionally crawl and climb ladders, ropes, and scaffolds. Finally, he reported that Coogle

should avoid concentrate expose to hazards and vibration.

       All of these limitations were based on the plaintiff’s diagnoses of obesity, coronary

artery disease, and degenerative disc disease. Culbertson noted that Coogle’s allegations of

complete disability were undermined by medical records indicating he had normal gait, normal

strength, and normal sensation. [Tr. 75]

       Agency consultant Douglas Back, M.D., reviewed the plaintiff’s file upon

reconsideration on February 14, 2017. [Tr. 79-90] Back agreed that Coogle’s impairments

could be expected to cause pain, but not to the extent he claimed. Specifically, Black believed

Coogle’s ability to perform activities of daily living was inconsistent with the allegations of
                                             -7-
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 8 of 19 - Page ID#: 2462




totally disabling pain. Further, Back noted that Coogle’s ejection fraction was 55 percent after

his first heart attack. During his hospitalization for the second heart attack, it had dropped to

40 to 50 percent. However, there was nothing to suggest that Coogle would not recover and

“continue to function at the level of the previous initial assessment.” [Tr. 89] Accordingly,

Back affirmed Culbertson’s findings.

       Mary Ellen Diriam, M.D., Ph.D., reviewed Coogle’s records on behalf of Liberty

Mutual Insurance in June 2017. [Tr. 1059] Diriam concluded that, “[i]n light of the nature,

severity, and course of the medical condition(s) as described in the medical records reviewed[,]

it would not be expected that [Coogle] could achieve the stability, strength, and stamina to

carry out even sedentary level work on a reliable and sustained basis” before the end of

September 2017. Diriam asked Dr. Harned to make any necessary comments or corrections

and return the report to her. On July 14, 2017, Harned commented, “[Patient] will need

continued treatments to maintain [maximum medical improvement] including injections,

medication, [and] physical therapy.” Id.

       Agency consultant Benjamin Cortijo, M.D., provided Residual Functional Capacity

Assessment on February 16, 2018. [Tr. 1060-67] Cortijo concluded that Coogle could lift up

to ten pounds, either frequently or occasionally. [Tr. 1061] He believed Coogle could stand

and/or walk at least two hours in an eight-hour workday and that he could sit for a total of six

hours in an eight-hour workday. Cortijo opined that Coogle had an unlimited ability to push

and/or pull, subject to the limitations for lifting and carrying.

       With respect to postural limitations, Cortijo found that Coogle could occasionally

climb, balance, stoop, kneel, crouch, and crawl. [Tr. 1062] Further, Cortijo noted that Coogle



                                               -8-
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 9 of 19 - Page ID#: 2463




had no manipulative, visual, or communicative limitations. Cortijo opined that Coogle should

avoid hazards such as machinery and heights due to decreased endurance. [Tr. 1064]

        Cortijo noted that the MRI of Coogle’s lumbar spine revealed degenerative disc disease,

arthritis, and evidence of sacroiliac joint dysfunction. [Tr. 1062] He observed that Coogle

had a history of heart attack, coronary artery disease, and placement of a stent. While Coogle’s

musculoskeletal exam had been normal and his gait independent, his endurance was poor and

his balance was fair. Cortijo reported that the limitations he recommended were consistent

with Coogle’s cardiac history, effects of obesity, and pain in the lumbar region.

        ALJ Bowling determined that Coogle had the following severe impairments: acute

myocardial infarction; chronic heart failure; disorders of the spine; and morbid obesity. [Tr.

13] After considering the entire record, he determined that Coogle had the functional residual

capacity (“RFC”) to perform sedentary work as defined in 20 C.F.R. § 404.1567(a), except he

could

        occasionally lift or carry 10 pounds; the claimant can frequently lift or carry less
        than 10 pounds; the claimant can sit for 6 hours in an 8-hour workday, but for
        no more than 30 minutes at a time; the claimant can stand or walk for 2 hours in
        an 8-hour workday, but for no more than 30 minutes a time; the claimant can
        push or pull equal to the claimant’s lift and carry amounts; the claimant can only
        occasionally climb ladders, ropes and scaffolds; the claimant can only
        occasionally climb ramps and stairs; the claimant can only occasionally stoop,
        kneel, crouch, and crawl; the claimant should avoid even moderate exposure to
        vibrations and to hazards such as the use of moving machinery and to
        unprotected heights.

[Tr. 14] The ALJ concluded that Coogle could not perform his past work, which was

considered medium exertion work. [Tr. 18] But based on the vocational expert’s testimony,

there were jobs existing in significant numbers in the national economy that he could perform.




                                               -9-
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 10 of 19 - Page ID#: 2464




[Tr. 18-19] Accordingly, the ALJ determined that Coogle was not disabled under the Social

Security Act.

                                             III.

       A “disability” under the Social Security Act is defined as “the inability to engage in

‘substantial gainful activity’ because of a medically determinable physical or mental

impairment of at least one year’s expected duration.” Cruse v. Comm’r of Soc. Sec., 502 F.3d

532, 539 (6th Cir. 2007) (citing 42 U.S.C. § 423(d)(1)(A)). A claimant’s Social Security

disability determination is made by an ALJ in accordance with “a five-step ‘sequential

evaluation process.’” Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 642 (6th Cir. 2006) (en

banc). If the claimant satisfies the first four steps of the process, the burden shifts to the

Commissioner with respect to the fifth step. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469,

474 (6th Cir. 2003).

       A claimant must first demonstrate that he is not engaged in substantial gainful

employment at the time of the disability application. 20 C.F.R. § 404.1520(b). Second, the

claimant must show that he suffers from a severe impairment or a combination of impairments.

20 C.F.R. § 404.1520(c).     Third, if the claimant is not engaged in substantial gainful

employment and has a severe impairment which is expected to last for at least twelve months

and which meets or equals a listed impairment, he will be considered disabled without regard

to age, education, and work experience. 20 C.F.R. § 404.1520(d). Fourth, if the claimant has

a severe impairment but the Commissioner cannot make a determination regarding disability

based on medical evaluations and current work activity, the Commissioner will review the

claimant’s RFC and relevant past work to determine whether he can perform his past work.

20 C.F.R. § 404.1520(e). If he can, he is not disabled. 20 C.F.R. § 404.1520(e).
                                            - 10 -
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 11 of 19 - Page ID#: 2465




       Under the fifth step of the analysis, if the claimant’s impairments prevent him from

doing past work, the Commissioner will consider his RFC, age, education, and past work

experience to determine whether he can perform other work. If he cannot perform other work,

the Commissioner will find the claimant disabled.         20 C.F.R. § 404.1520(g).      “The

Commissioner has the burden of proof only on ‘the fifth step, proving that there is work

available in the economy that the claimant can perform.’” White v. Comm’r of Soc. Sec., 312

F. App’x 779, 785 (6th Cir. 2009) (quoting Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th

Cir. 1999)).

       This Court’s review is limited to determining whether the ALJ’s findings are supported

by substantial evidence and whether the ALJ applied the proper legal standards in reaching his

decision. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial

evidence is such relevant evidence as reasonable minds might accept as sufficient to support

the conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971); Bass v. McMahon, 499 F.3d

506, 509 (6th Cir. 2007). The Commissioner’s findings are conclusive if they are supported

by substantial evidence. 42 U.S.C. § 405(g).

                                               IV.

       A.      The ALJ Did Not Err in Considering Whether the Plaintiff Met the Listing
               for Chronic Heart Failure.

       The plaintiff argues that the ALJ “should have considered in more detail” whether his

impairments satisfied Listing 4.02 (chronic heart failure). See 20 C.F.R. Part 404, Subpart P,

App’x 1. However, Coogle has failed to identify any legal standard that the ALJ failed to

apply or otherwise establish that his decision regarding the listing was not supported by

substantial evidence.


                                            - 11 -
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 12 of 19 - Page ID#: 2466




       The plaintiff bears the burden of proving that he meets or equals a listing. Burress v.

Secretary, 835 F.2d 139 (6th Cir. 1987). To satisfy that burden, the plaintiff must point to

specific medical findings that satisfy all of the criteria of the listing. See Elam ex rel. Golay v.

Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003); Mortzfield v. Comm’r of Soc. Sec.,

2014 WL 1304991, at *14 (E.D. Mich. Mar. 31, 2014).

       Chronic heart failure (Listing 4.02) is defined as follows:

       Chronic heart failure while on a regimen of prescribed treatment, with
       symptoms and signs described in 4.00D2. The required level of severity for this
       impairment is met when the requirements in both A and B are satisfied.

       A.     Medically documented presence of one of the following:
       1.     Systolic failure (see 4.00D1a(i)), with left ventricular end diastolic
       dimensions greater than 6.0 cm or ejection fraction of 30 percent or less during
       a period of stability (not during an episode of acute heart failure); or

       2.     Diastolic failure (see 4.00D1a(ii)), with left ventricular posterior wall
       plus septal thickness totaling 2.5 cm or greater on imaging, with an enlarged left
       atrium greater than or equal to 4.5 cm, with normal or elevated ejection fraction
       during a period of stability (not during an episode of acute heart failure); AND

       B.      Resulting in one of the following:

       1.      Persistent symptoms of heart failure which very seriously limit the
       ability to independently initiate, sustain, or complete activities of daily living in
       an individual for whom an MC, preferably one experienced in the care of
       patients with cardiovascular disease, has concluded that the performance of an
       exercise test would present a significant risk to the individual; or

       2.     Three or more separate episodes of acute congestive heart failure within
       a consecutive 12-month period (see 4.00A3e), with evidence of fluid retention
       (see 4.00D2b(ii)) from clinical and imaging assessments at the time of the
       episodes, requiring acute extended physician intervention such as
       hospitalization or emergency room treatment for 12 hours or more, separated by
       periods of stabilization (see 4.00D4c); or

       3.     Inability to perform on an exercise tolerance test at a workload
       equivalent to 5 METs or less due to:

       a.      Dyspnea, fatigue, palpitations, or chest discomfort; or
                                               - 12 -
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 13 of 19 - Page ID#: 2467




       b.      Three or more consecutive premature ventricular contractions
       (ventricular tachycardia), or increasing frequency of ventricular ectopy with at
       least 6 premature ventricular contractions per minute; or

       c.      Decrease of 10mmHg or more in systolic pressure below the baseline
       systolic blood pressure or the preceding systolic pressure measured during
       exercise (see 4.00D4d) due to left ventricular dysfunction, despite an increase
       in workload; or

       d.     Signs attributable to inadequate cerebral perfusion, such as ataxic gait or
       mental confusion.

       The plaintiff contends that he met Part A of the listing when his January 23, 2015,

echocardiogram measured his left ventricular internal diameter end diastole at 6.3 cm. [Record

No. 15-1, p. 10] However, this was less than three weeks after his first heart attack and cannot

be characterized as a period of stability. [See Tr. 859-60.] Further, to meet Listing 4.02, other

conditions must be satisfied, as outlined above.

       Coogle speculates that he would have been unable to perform on an exercise tolerance

test at a workload equivalent to 5 METs and, therefore, would have met the listing. [Record

No. 15-1, p. 11] However, he bears the burden of proving his disability and does not point to

any evidence he offered to satisfy this portion of the listing. Further, there is nothing to indicate

that Coogle requested an exercise tolerance test or otherwise raised the issue at the

administrative level.

       The Commissioner is not required to purchase an exercise test in every case. Instead,

he considers whether to purchase an exercise tolerance test when:

               (i) There is a question whether your cardiovascular impairment meets or
       medically equals the severity of one of the listings, or there is no timely test in
       the evidence we have (see 4.00C9), and we cannot find you disabled on some
       other basis; or
               (ii) We need to assess your residual functional capacity and there is
       insufficient evidence in the record to make a determination or decision.
                                               - 13 -
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 14 of 19 - Page ID#: 2468




20 C.F.R. Part 404 subpart P, app. 1, listing 4.00C6. The Commissioner will not purchase an

exercise tolerance test when he can make a determination based on the evidence already in the

record. Id.

       The record contained ample evidence concerning the plaintiff’s ability to perform

physical activity. The plaintiff participated in work conditioning, cardiac rehabilitation, and a

lengthy course of physical therapy.       By December 2016, the plaintiff reported to his

cardiologist that he was participating in cardiac rehabilitation and had no chest pain, dyspnea,

or tachycardia upon exertion. [See Tr. 731] The cardiologist believed that the plaintiff’s

fatigue was from newly-diagnosed hypothyroidism and was expected to resolve with

medication. Id.

       The Court rejects Coogle’s argument that the ALJ did not provide sufficient reasons

that he failed to meet Listing 4.02. The ALJ is not required to satisfy any “heightened

articulation standard” when it comes to discussing whether a claimant meets a listing. Bledsoe

v. Barnhardt, 165 F. App’x 408, 411 (6th Cir. 2006) (citing 20 C.F.R. § 404.1526). The ALJ

explained that Coogle had failed to meet the listing, noting:

       The record does not establish the medical signs, symptoms, laboratory findings
       or degree of functional limitation required to meet or equal the criteria of any
       listed impairment, including listing 4.02 for chronic heart failure and 4.04 for
       ischemic heart disease. Moreover, no acceptable medical source designated to
       make equivalency findings has concluded that the claimant’s impairment(s)
       medically equal a listed impairment.

[Tr. 14] Accordingly, this argument fails.




                                             - 14 -
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 15 of 19 - Page ID#: 2469




       B.     The ALJ’s Did Not Err in Considering Coogle’s Treatment for Low Back
              Pain.
       The record indicates that Coogle underwent a radiofrequency thermocoagulation

procedure that required him to temporarily discontinue his anticoagulation medication.

However, due to the risk of a recurrent heart attack, his doctors determined that he should not

discontinue the blood thinner again. [See Tr. 1015.] Accordingly, he could not have a repeat

of the radiofrequency thermocoagulation procedure, which was intended to reduce his pain.

Coogle argues that the ALJ erred by failing to consider that that the plaintiff’s anticoagulant

medication “made it medically impossible for him to have procedures to repair or alleviate his

lumbar problems.”

       The ALJ did not specifically discuss Coogle’s inability to receive additional

radiofrequency thermocoagulation procedures due to his medication. However, ALJs are not

required to discuss every piece of evidence in the record. Thacker v. Comm’r of Soc. Sec., 99

F. App’x 661, 664 (6th Cir. 2004). The plaintiff has not explained why discussion of this piece

of evidence is vital to the ALJ’s decision. On December 12, 2016, Coogle reported to Dr.

Harned that the previous radiofrequency procedure provided “marginal” pain relief. [Tr. 1015]

The plaintiff has not pointed to any evidence indicating that the available alternate means of

pain relief were less effective than radiofrequency thermocoagulation. 1




1
  The plaintiff also attacks the ALJ’s characterization of the radiofrequency procedure as
“conservative treatment.” However, the plaintiff has neither provided a legal definition of
“conservative treatment” nor explained why the ALJ’s decision is unsupported by substantial
evidence as a result of his use of that term.
                                            - 15 -
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 16 of 19 - Page ID#: 2470




         C.     The ALJ Examined the Combined Effects of the Plaintiff’s Impairments.

         The Court also rejects the plaintiff’s suggestion that the ALJ failed to examine the

combined effects of his heart failure and back pain in combination. This argument is entirely

conclusory and does not explain how the ALJ’s opinion is deficient. In reviewing the opinion,

however, there is nothing to suggest that he did not examine the combined effects of the

plaintiff’s impairments. First, the applicable law, which provides for analyzing the combined

effects of all impairments, is stated correctly. [Tr. 11-12] Next, the ALJ described Coogle’s

severe and non-severe impairments, the accuracy of which the plaintiff does not challenge.

[Tr. 13]

         In fashioning the RFC, the ALJ “considered all symptoms and the extent to which [they]

can reasonably be accepted as consistent with the objective medical evidence.” [Tr. 14]

Further, the plaintiff has not indicated how the combined effects of his impairments are not

adequately accommodated by the RFC. Accordingly, the ALJ sufficiently considered the

cumulative effects of his impairments. See, e.g., Baker v. Astrue, 2011 WL 4499354, at *4

(E.D. Ky. Sept. 26, 2011).

         D.     The ALJ Did Not Err in Failing to Determine a Closed Period of Disability.

         The plaintiff contends that the ALJ should have examined the record to determine

whether he was disabled for “significant periods” within the four-year period at issue. [Record

No. 15-1, p. 14] It is unclear that the plaintiff raised this issue earlier, but since the

Commissioner does not argue that the plaintiff has forfeited it, the Court will consider the issue

on the merits. See, e.g., Robertson v. Berryhill, 2017 WL 3574626, at *2 (W.D.N.Y. Aug. 18,

2017).



                                              - 16 -
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 17 of 19 - Page ID#: 2471




       Coogle must provide evidence that he was continuously disabled for a period of twelve

months to receive closed period benefits. See Howse v. Heckler, 782 F.2d 626 (6th Cir. 1986);

Nash v. Comm’r of Soc. Sec., 2019 WL 4751554, at *6 (W.D. Ky. Sept. 30, 2019). For the

most part, he apparently expects the Court to take his word for it and remand the matter for

further consideration. Coogle, however, has provided one example of a closed period for

which he believes he is entitled to benefits. The plaintiff contends that “there should be little

doubt” that he was disabled for the entirety of 2015, since he had a heart attack in January

2015 and “was not prepared to try a work-hardening program until August 2015, when he

immediately was afflicted with back problems affirmed by diagnostic studies.” [Record No.

15-1, p. 14] This is insufficient evidence to suggest that he was disabled for a 12-month period

and does not warrant remand.

       As the Commissioner has pointed out, the plaintiff’s treating cardiologist opined that

he could return to work in October 2015. While Coogle was experiencing increased back pain

around this time, he has not pointed to any evidence suggesting that he was precluded from

performing the sedentary activities included in the RFC. Following his November 2015

neurosurgical consultation, Ashley Guiliani, APRN, reported that Coogle had increased pain

with standing and walking, and did not exhibit neurological symptoms. [Tr. 315] At that time,

his pain was rated as two out of ten, but increased with activity. He obtained pain relief from

the use of a TENS unit, physical therapy, and pain medication.

       Put simply, Coogle has not identified evidence indicating that he was unable to

sedentary work as identified in the RFC for a continuous period of 12 months.




                                             - 17 -
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 18 of 19 - Page ID#: 2472




       E.     The ALJ’s Decision is Supported by Substantial Evidence.

       It is well-settled that a medical consultant’s opinion may constitute substantial evidence

in support of an ALJ’s RFC determination. Widener v. Astrue, 2011 WL 3101102, at *3 (E.D.

Ky. July 25, 2011). The ALJ summarized the medical evidence and explained the weight

assigned to the various medical opinions before announcing the RFC. [Tr. 13-18]

       The ALJ assigned partial weight to the 2017 opinions of consultants Douglas Back,

M.D., and Robert Culbertson, M.D., who opined that the plaintiff should be limited to light

work with non-exertional restrictions. The ALJ believed that their opinions were consistent

with the medical evidence available at the time they were rendered, but more recent records

reflected restrictions consistent with a sedentary exertion level. [Tr. 16-17] Accordingly, the

ALJ assigned great weigh to the February 2018 opinion of Benjamin Cortijo, M.D., who

opined that Coogle should be limited to sedentary work with non-exertional limitations. [Tr.

17] The ALJ noted that Cortijo’s opinion was “balanced, objective, and consistent with the

evidence as a whole,” and he had extensive knowledge and familiarity with the DIB program.

       Coogle argues that Cortijo’s opinion cannot constitute substantial evidence because it

states: “Limitations as proposed are as of 01-06-15,” and Cortijo had “very little upon which

to premise his opinion.” [Record No. 15-1, p. 14] Although Cortijo’s opinion indicates that

the proposed limitations begin on January 6, 2015, there is no suggestion that he intended them

to pertain to that single day. Such a conclusion would be nonsensical, especially in light of

Cortijo’s reference to Coogle’s “old MI,” which occurred on January 6, 2015. [See Tr. 1062.]

And while Cortijo mentioned Coogle’s cardiac history by way of physical therapy notes, there

is nothing to indicate that Cortijo only reviewed the physical therapy notes and did not have

access to the entire record through the date of his February 18, 2018 opinion.
                                             - 18 -
Case: 5:20-cv-00137-DCR Doc #: 21 Filed: 10/09/20 Page: 19 of 19 - Page ID#: 2473




       Coogle has not identified any valid reason to discount the opinions relied upon.

Further, he has not pointed to any evidence or medical opinion that conflicts with those relied

upon by the ALJ.

                                               V.

       Based on the foregoing, it is hereby

       ORDERED as follows:

       1.     Plaintiff William Coogle’s motion for summary judgment [Record No. 15] is

DENIED.

       2.     Defendant Commissioner of Social Security’s motion for summary judgment

[Record No. 19] is GRANTED.

       Dated: October 9, 2020.




                                              - 19 -
